NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3138
                                       ___________

                                 YOUSELINE DOPHIN,
                                             Appellant

                                             v.

                   BANK OF AMERICA MORTGAGE COMPANY;
                        BANK OF AMERICA HOME LOAN
                     ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3-14-cv-03193)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 25, 2016

             Before: FUENTES, VANASKIE and SCIRICA, Circuit Judges

                            (Opinion filed: February 1, 2016 )
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Youseline Dophin appeals the District Court’s order granting the

defendant’s motion to dismiss her second amended complaint. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and exercise a plenary standard of review. See Connelly v.

Steel Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013). For the reasons set forth

below, we will affirm the District Court’s judgment.

       Dophin filed her initial complaint against defendant Bank of America, N.A.

(BANA) in May 2014. She alleged that she initially obtained a mortgage loan for her

home from Countrywide, and that BANA took over the loan after acquiring Countrywide.

She claimed, generally, that BANA is corrupt, has kept her from working, and otherwise

caused her difficulties. BANA filed a motion to dismiss under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. The District Court granted BANA’s motion, but gave

Dophin leave to amend her complaint. Dophin filed an amended complaint, BANA filed

another Rule 12(b)(6) motion, and the District Court again granted the motion but invited

amendment.

       Dophin then filed a second amended complaint, which is at issue in this appeal.

She complained that BANA had acquired her mortgage without her consent, had limited

her ability to work, had sent an employee to her home to talk to her without her

permission, and had engaged in other debt collection or foreclosure activities. She

alleged that this conduct violated her rights under the Fourth, Fifth, and Ninth

Amendments; she also raised claims of fraud, intentional infliction of emotional distress,

unjust enrichment, and invasion of privacy. BANA filed a motion under Rule 12(b)(6)

and, after holding a hearing, the District Court granted BANA’s motion and dismissed

                                             2
the second amended complaint with prejudice. Dophin filed a timely notice of appeal to

this Court.

       In support of her appeal, Dophin has filed an informal brief, which, instead of

presenting specific challenges to the District Court’s opinion, states only, “I disagree with

the Judge[’s] decision which my complaint is dismissed with prejudice.” Br. at 1.

Because Dophin is proceeding pro se, we construe her brief liberally. See, e.g., United

States v. Otero, 502 F.3d 331, 334 (3d Cir. 2007). At the same time, we will review only

those arguments that she has actually presented. See United States v. Pelullo, 399 F.3d

197, 222 (3d Cir. 2005) (“It is well settled that an appellant’s failure to identify or argue

an issue in his opening brief constitutes waiver of that issue on appeal.”); see also Timson

v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam) (“While we read briefs filed

by pro se litigants liberally, issues not briefed on appeal by a pro se litigant are deemed

abandoned[.]” (internal citation omitted)). Dophin has not adequately presented any

issue for our review.

       In the interest of completeness, however, we have independently reviewed her

claims and the District Court’s opinion, and conclude that the Court did not err in

dismissing her second amended complaint. To survive a motion to dismiss, a complaint’s

“[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not

suffice”; neither does “an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                               3
       As the District Court explained, while Dophin raised a host of legal theories, she

has failed to state a claim under any theory. To pursue a constitutional claim under 42

U.S.C. § 1983, a plaintiff “must establish that she was deprived of a federal constitutional

or statutory right by a state actor.” Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009)

(emphasis added). Dophin has made no effort to establish that BANA is a state actor,

which is fatal to her constitutional claims. See generally Apao v. Bank of N.Y., 324 F.3d

1091, 1095 (9th Cir. 2003).

       Further, while Dophin repeatedly accuses BANA of fraud, she has not identified a

“material misrepresentation of fact” that she relied on to her detriment, which is the

foundation of a fraud claim under New Jersey law. See Frederico v. Home Depot, 507

F.3d 188, 200 (3d Cir. 2007). Her intentional-infliction-of-emotional-distress claim fails

because her allegations that BANA took over her mortgage and that a BANA

representative periodically visited her home do not involve conduct “so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency, and

to be regarded as atrocious, and utterly intolerable in a civilized community.” Ingraham

v. Ortho-McNeil Pharm., 25 A.3d 1191, 1195 (N.J. Super. Ct. App. Div. 2011) (quoting

Buckley v. Trenton Saving Fund Soc’y, 544 A.2d 857, 863 (N.J. 1988)). Moreover, as

the District Court explained, Dophin failed to plead any facts suggesting that BANA has

been unjustly enriched. See VRG Corp. v. GKN Realty Corp., 641 A.2d 519, 526 (N.J.

1994) (“To establish unjust enrichment, a plaintiff must show both that defendant

received a benefit and that retention of that benefit without payment would be unjust.”).



                                             4
       Finally, Dophin failed to state a viable invasion-of-privacy claim. Invasion of

privacy involves “the intentional intrusion, ‘physically or otherwise, upon the solitude or

seclusion of another or his private affairs or concerns’ that ‘would be highly offensive to

a reasonable person.’” G.D. v. Kenny, 15 A.3d 300, 319-20 (N.J. 2011) (quoting Bisbee

v. John C. Conover Agency, Inc., 452 A.2d 689, 691 (N.J. Super. Ct. App. Div. 1982)).

The periodic visits from a BANA employee to Dophin’s home do not represent a

sufficiently substantial intrusion to make out a claim. See Restatement (Second) of Torts

§ 652B cmt. d (1977); see also Villanova v. Innovative Investigations, Inc., 21 A.3d 650,

654 (N.J. Super. Ct. App. Div. 2011) (employing Restatement’s definition). Likewise,

Dophin’s vague allegations concerning BANA’s collection or foreclosure efforts do not

state a plausible claim. See Bisbee, 452 A.2d at 691-92; see also Lovgren v. Citizens

First Nat’l Bank of Princeton, 534 N.E.2d 987, 989 (Ill. 1989). Nor has Dophin

explained how BANA’s acquiring her mortgage implicated her right to privacy.1

Accordingly, we will affirm the District Court’s judgment.




1
  Dophin also presents conclusory allegations that BANA has been able to limit her
employment opportunities because it provides banking services to her past employers.
These allegations do not suffice to state a claim. See Twombly, 550 U.S. at 556-57.
Likewise, insofar as Dophin has raised any additional claims, we agree with the District
Court that they lack merit. Finally, we are satisfied that amendment to the complaint
would be futile, and therefore conclude that the District Court did not err in dismissing
the complaint without providing Dophin another opportunity to amend. See Grayson v.
Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).
                                             5